ORDER
PER CURIAM.
Francis Mackenberg, claimant, appeals from the decision of the Labor and Industrial Relations Commission. Claimant argues that the Commission’s findings were not supported by substantial and competent evidence. He alleges that certain hospital bills were “reasonable and necessary and causally related to the injuries sustained” by claimant.”
We have reviewed the briefs of the parties and the record on appeal and find no error of law. The Commission’s award was supported by substantial and competent evidence. No jurisprudential purpose would be served by a written opinion. The judgment *957of the trial court is affirmed in accordance with Rule 84.16(b).